In re Simmons, Tommy B.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “A”, No. 284-858.
Relator represents that the district court has failed to act timely on a motion to correct *1330an illegal sentence he filed several months ago. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
JOHNSON, J., not on panel.